EXHIBIT 10.1


AMENDED & RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED & RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) among Las Vegas
Sands Corp., a Nevada corporation (“LVSC”), Las Vegas Sands, LLC (f/k/a Las
Vegas Sands, Inc.), a Nevada limited liability company and wholly-owned
subsidiary of LVSC (“LVSLLC” and together with LVSC, the “Company”) and Sheldon
G. Adelson (“Executive”) is effective as of January 1, 2017 (the “Effective
Date”).
WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of November 18, 2004, as amended December 31, 2008 (the “Prior Agreement”);
WHEREAS, the Company desires to continue to employ Executive pursuant to the
terms, provisions and conditions set forth in this Agreement, which shall
supersede the Prior Agreement as of the Effective Date; and
WHEREAS, Executive desires to accept and continue his employment on the terms
hereinafter set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, and intending to be legally bound thereby, the Company
and Executive agree as follows:
1.Employment. The Company shall employ Executive, during the Term (as defined
below) and subject to the conditions set forth in this Agreement, to serve as
Chief Executive Officer of the Company and in such other managerial or executive
capacity as the Board of Directors of LVSC (the “Board”) may from time to time
determine and, except as otherwise required by applicable law or regulation, as
Chairman of the Board and of the board of directors of LVSLLC. Executive shall
only report to the Board, and all other employees and executives of the Company
shall report to Executive or to a person who reports, directly or indirectly, to
Executive.
2.    Duties. Executive shall have such powers, duties and responsibilities as
are generally associated with his office, as the same may be modified and/or
assigned to Executive from time to time by the Board consistent with his office,
including:
(a)    participation and involvement in the proposed development activities of
the Company, including the planning, financing, construction and implementation
stages, as shall be requested by the Board;
(b)    the efficient operation and maintenance of the hotel and casino
properties of the Company;
(c)    the promotion, marketing and sale of the goods and services offered by
the Company;
(d)    the preparation of budgets and allocation of funds;





--------------------------------------------------------------------------------

Employment Agreement
Page 2 of 22


(e)    the establishment or continuation of adequate management reporting and
control systems;
(f)    the recruitment, selection, training, delegation of duties and
responsibilities, and supervision of subordinates; and
(g)    the direction, review and oversight of all programs, systems, departments
and functions related to the management and administration of the Company.
3.    Performance. Executive hereby accepts the employment described herein
under the terms and conditions set forth in this Agreement. Executive covenants
and agrees faithfully and diligently to perform all of the duties of his
employment, devoting his business and professional time, attention, energy and
ability to promote the business interests of the Company; provided, however,
that the foregoing shall not preclude Executive from engaging in civic,
charitable, educational, or religious activities or from devoting a reasonable
amount of time to private investments and/or family affairs that do not
unreasonably interfere with the performance of Executive’s duties under this
Agreement.
4.    Term. The initial term of Executive’s employment hereunder shall commence
as of the Effective Date and shall expire on the day prior to the fifth
anniversary of the Effective Date (the “Initial Term”), unless sooner terminated
as provided herein. The term of Executive’s employment shall thereafter be
automatically extended for successive one-year periods (each such period, a
“Renewal Term”) unless, no later than sixty (60) days prior to the expiration of
the Initial Term or any Renewal Term, Executive shall give written notice to the
Company of his intention not to extend, in which event this Agreement, and
Executive’s employment hereunder, shall terminate at the end of the Initial Term
or Renewal Term, as applicable (the Initial Term plus any Renewal Term(s) shall
collectively be referred to as the “Term”).
5.    Licensing Requirement. Executive is presently licensed as a casino key
employee (the “License”) by the Nevada Gaming Commission upon the recommendation
of the state Gaming Control Board (collectively, the “Nevada Gaming
Authorities”), pursuant to the provisions of applicable Nevada laws and
regulations. Executive agrees, at the Company’s sole cost and expense, to
cooperate with the Nevada Gaming Authorities to maintain the License in full
force and effect and in good standing during the Term.
6.    Compensation and Benefits. As more fully provided in this Section 6,
Executive shall be entitled to receive salary, benefits and other payments of
regular compensation. In addition, Executive shall be eligible to participate in
LVSLLC’s Executive Cash Incentive Plan (or any applicable successor executive
cash incentive plan, as in effect from time to time, the “Executive Cash
Incentive Plan”) and LVSC’s 2004 Equity Award Plan (or any applicable successor
equity incentive plan, as in effect from time to time, the “Equity Award Plan”),
each as administered by the Compensation Committee of the Board (the
“Committee”).
(a)    Base Salary. During the Term, Executive shall receive a base salary of no
less than $5,000,000 per year (as it may be increased from time to





--------------------------------------------------------------------------------

Employment Agreement
Page 3 of 22


time, the “Base Salary”). Each year during the Term, the Committee shall review
Executive’s Base Salary for potential increase; provided that the Base Salary
may not be decreased. The Base Salary shall be paid in accordance with the usual
payroll practices of the Company, but in no event less frequently than
semi-monthly. Executive acknowledges and agrees that any retroactive Base Salary
to be paid to Executive from the Effective Date to the date that this Agreement
was executed will be offset by any bonus payments already made to Executive
under the Prior Agreement in 2017.
(b)    Annual Bonus.
(i)    During the Term, Executive shall be eligible to receive an annual cash
bonus (the “Bonus”) under the Executive Cash Incentive Plan in respect of each
fiscal year of the Company (a “Fiscal Year” which, as of the date hereof, is the
period January 1 through December 31) commencing or ending during the Term.
(ii)    The Bonus shall be earned and payable annually based on the attainment
of an EBITDA target (and/or such other or additional target(s) as may be
mutually agreed by Executive and the Committee) established by the Committee for
each such year following consultation with Executive and other senior management
(such applicable target(s), the “EBITDA Target”). The EBITDA Target for each
Fiscal Year shall be established not later than 90 days following the
commencement of such Fiscal Year. Payments of Bonus that are earned, if any,
shall be made as soon as practicable following the determination by the
Committee that such amounts have been earned, and in any event within 60 days
following the end of the relevant Fiscal Year.
(iii)    The maximum Bonus for each Fiscal Year during the Term shall be 250% of
the Base Salary (the “Maximum Bonus”). The Maximum Bonus for the applicable
Fiscal Year shall be determined as follows: if (A) less than eighty-five percent
(85%) of the EBITDA Target is achieved in respect of a Fiscal Year, then the
Bonus for such Fiscal Year shall be zero; (B) eighty-five (85%) of the EBITDA
Target is achieved in respect of a Fiscal Year, then the Bonus for such Fiscal
Year shall be 20% of the Maximum Bonus for such Fiscal Year; and (C) one hundred
percent (100%) or greater of the EBITDA Target is achieved in respect of a
Fiscal Year, then the Bonus for such Fiscal Year shall be the full Maximum Bonus
for such Fiscal Year; provided, however, that amount of the Bonus shall be
determined using straight line interpolation for performance between eighty-five
percent (85%) of the EBITDA Target and one hundred percent (100%) of the EBITDA
Target.
(c)    Equity Awards. In the 2017 Fiscal Year, and in each Fiscal Year during
the Term thereafter while Executive is employed by the Company, Executive shall
be granted a nonqualified stock option to purchase shares of the





--------------------------------------------------------------------------------

Employment Agreement
Page 4 of 22


Company’s common stock, $0.001 par value per share (“Shares”), under the Equity
Award Plan, at a per Share exercise price equal to the fair market value of a
Share on the date of grant (the “Option Incentive Award”). The Option Incentive
Award for the 2017 Fiscal Year shall be granted as soon as practicable following
the execution of this Agreement, and the Option Incentive Award for each
subsequent Fiscal Year during the Term shall be granted following the first
meeting of the Board during the Fiscal Year to which such Option Incentive Award
relates (at the time when equity incentive award are granted to other employees
of the Company, but in no event later than March 15 of such Fiscal Year). The
number of Shares subject to each Option Incentive Award shall be the number of
Shares necessary to cause the Black-Scholes-Merton value of such Option
Incentive Award to equal $1,000,000 on the date of grant, determined by using
inputs consistent with those the Company uses for its financial reporting
purposes. Each Option Incentive Award shall vest with respect to thirty-three
and one-third percent (33 ⅓ %) of the options subject thereto on each of the
first through third anniversaries of such Option Incentive Award’s date of
grant. Subject to Section 10, each Option Incentive Award shall have such
termination, forfeiture and other terms as are applicable to stock option awards
granted to other senior executives of the Company, as set forth in the Equity
Award Plan and the applicable award agreement.
(d)    Employee Benefit Plans. During the Term, Executive shall be entitled to
participate in any fringe, group health, medical, dental, hospitalization, life,
accident insurance or other welfare plans, and any tax-qualified pension,
tax‑qualified profit sharing or tax-qualified retirement plans, which may be
placed in effect or maintained by the Company during the Term for the benefit of
its employees generally or for its senior executives, subject to all
restrictions and limitations contained in such plans or established by
governmental regulation. In addition to the foregoing, Executive shall be
entitled to participate in such executive retirement and capital accumulation
plans as may be established, sponsored or maintained by the Company and in
effect from time to time for the benefit of its senior executives, including any
nonqualified supplemental executive retirement plan or deferred compensation
plan.
(e)    Expense Reimbursement. Executive is authorized to incur reasonable
expenses consistent with his duties as Chief Executive Officer and Chairman of
the Board and of the board of directors of LVSLLC in accordance with the
policies of the Company established and in effect from time to time and, except
as may be otherwise agreed, the Company will reimburse Executive for all such
expenses upon submission of an itemized accounting and substantiation of such
expenditures in accordance with the policies of the Company established and in
effect from time to time.
(f)    Additional Reimbursement. During the Term and subject to a maximum of
$200,000 per Fiscal Year, Executive shall be entitled to reimbursement from the
Company for (i) the fees and expenses incurred by Executive’s outside legal
counsel and (ii) tax preparation and/or financial





--------------------------------------------------------------------------------

Employment Agreement
Page 5 of 22


planning expenses, and, except as may be otherwise agreed, the Company will
reimburse Executive for such expenses upon submission of an itemized accounting
and substantiation of such expenditures in accordance with the policies of the
Company established and in effect from time to time.
(g)    Perquisites.
(i)    Vacations and Holidays. Executive shall be entitled to vacations and
holidays as provided in the Company’s applicable vacation and other paid time
off policies, as in effect from time to time, but no less than the following:
four weeks of paid vacation leave per year at such times as may be requested by
Executive and reasonably approved by the Company.
(ii)    Automobile. During the Term, the Company shall reimburse Executive for
the full cost (including all related and/or ancillary expenses) incurred by
Executive with respect to Executive’s acquisition and use of an automobile and
driver of his choice.
(iii)    Aircraft Usage. The Company has obtained access to a business jet
pursuant to a timesharing agreement with an entity controlled by Executive.
Subject to the availability of such aircraft to the Company under the
timesharing agreement, the Company shall make such aircraft available to
Executive for his and his companions’ travel. When such aircraft is not
available to the Company, the Company shall make available to Executive a
Gulfstream large-cabin or larger aircraft for his and his companions’ travel.
Regardless of which aircraft the Company provides to Executive, the Company
shall cause the aircraft to be provided with a level of staffing and amenities
reasonably acceptable to Executive, including catering and communications
capabilities.
(iv)    Security. To ensure the personal safety of Executive and his spouse and
his children, the Company shall, at its sole cost and expense, provide security
services to such individuals during the Term of a nature commensurate with
Executive’s position and on a basis reasonably acceptable to Executive;
provided, however, that the Company may cease providing direct security services
to any of Executive’s children who attain age twenty-two (22).
7.    Confidentiality & Non-Disparagement.
(a)    Executive agrees that he will hold in strictest confidence and, without
prior approval of the Board, except in connection with the performance of his
duties hereunder, will not disclose to any person, firm, corporation or other
entity, any confidential information which he has acquired or may hereafter
acquire during his employment by the Company pertaining to the business or
affairs of the Company or any of its subsidiaries or affiliates, including





--------------------------------------------------------------------------------

Employment Agreement
Page 6 of 22


(i) proprietary information or other documents concerning the Company’s or its
subsidiaries’ or affiliates’ policies, prices, systems, methods of operation,
contractual arrangements, customers or suppliers; (ii) the Company’s or its
subsidiaries’ or affiliates’ marketing methods, credit and collection techniques
and files; or (iii) the Company’s or its subsidiaries’ or affiliates’ trade
secrets and other “know how” or information concerning its business and affairs
not of a public nature. The covenant and agreement set forth in this Section
7(a) shall apply during Executive’s employment by the Company and shall survive
termination of this Agreement, and Executive’s employment hereunder, for any
reason and shall remain binding upon Executive without regard to the passage of
time or other events; provided, however, that this Section 7(a) shall not apply
to any information which: (A) becomes generally available to the public other
than as a result of disclosure by Executive in violation of this Agreement; (B)
was or becomes available to Executive on a non-confidential basis prior to its
disclosure to Executive by the Company from a source other than the Company,
provided that such source is not to Executive’s knowledge bound by a
confidentiality agreement with the Company; (C) was or is independently
developed by Executive without the use of the Company’s materials; or (D) is
shared by Executive with his personal, legal, financial or other advisors who
are bound by a duty or agreement of confidentiality.
(b)    Nothing herein shall be construed to prevent disclosure of confidential
or proprietary information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order and, to the
extent permitted by law or legal process, Executive first notifies the Company
to facilitate the Company seeking a protective order. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall (i) prohibit Executive
from making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, to the extent that such rules are
applicable to the Company, or of any other whistleblower protection provisions
of state or federal law or regulation which are applicable to the Company, or
(ii) require notification or prior approval by the employer of any reporting
described in clause (i)
(c)    At no time during or after the Term shall the Company or any of its
subsidiaries, or any of their respective directors or executives, publicly make,
release, utter or disseminate any false or disparaging statements regarding
Executive, his work for the Company or its subsidiaries or affiliates, or his
family or personal affairs, except solely to the extent that any such statement
may be required by applicable law.





--------------------------------------------------------------------------------

Employment Agreement
Page 7 of 22


8.    Restrictive Covenant. Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its subsidiaries and
affiliates and accordingly agrees as follows:
(a)    During the Term and in the case of a termination of Executive’s
employment with the Company for any reason other than due to Executive’s
Retirement (as defined below), for a period of one (1) year from the date of
termination, Executive shall not directly or indirectly, either as principal,
agent, employee, consultant, partner, officer, director, shareholder, or in any
other individual or representative capacity, own, manage, finance, operate,
control or otherwise engage or participate in any manner or fashion in, any
hotel or casino in (I) Clark County, Nevada (including the City of Las Vegas),
(II) the Macau Special Administrative Region of The People’s Republic of China
or (III) any other location in which the Company or any of its affiliates is
doing business at the time of Executive’s termination (a “Competing Business”).
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
or entity which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Executive is not a controlling person of, or a
member of a group which controls, such person or entity.
(b)    In addition to, and not in limitation of, the provisions of Section 8(a),
Executive agrees, for the benefit of the Company and its affiliates, that during
the Term and for the period commencing on the date of Executive’s termination
and ending on the first anniversary of such date of termination, Executive shall
not, directly or indirectly, either as principal, agent, employee, consultant,
partner, officer, director, shareholder, or in any other individual or
representative capacity, on behalf of Executive or any other person or entity
other than the Company or its affiliates, solicit or induce, or attempt to
solicit or induce, directly or indirectly, any person who is, or during the six
months prior to the termination of Executive’s employment with the Company was,
an employee or agent of, or consultant to, the Company or any of its affiliates
to terminate its, his or her relationship therewith for the purpose of engaging
in a Competing Business.
(c)    Executive understands that the provisions of this Section 8 may limit his
ability to earn a livelihood in a business similar to the business of the
Company but he nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to Executive, and (v) the
consideration provided hereunder is sufficient to compensate Executive for the
restrictions contained in this Section 8. In consideration of the foregoing and
in light of Executive’s education, skills and abilities, Executive agrees that
he shall not assert that, and it should not be considered that, any provisions
of this Section 8 otherwise are void, voidable or





--------------------------------------------------------------------------------

Employment Agreement
Page 8 of 22


unenforceable or should be voided or held unenforceable. Notwithstanding
anything herein to the contrary, it shall not be a violation of this Section 8
for any business or entity with which Executive is affiliated or associated to
engage in any activity prohibited by this Section 8, but only so long as
Executive was not directly involved or engaging in the prohibited activity.
(d)    It is expressly understood and agreed that, although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(e)    For purposes of this Agreement, “Retirement” shall mean a Voluntary
Termination (as defined below) on or after the date on which Executive attains
age 65.
9.    Disability. If, during his employment with the Company, Executive shall,
in the opinion of an independent physician selected by agreement between the
Board and Executive, become so physically or mentally incapacitated that he is
unable to perform the duties of his employment for a continuous period of six
(6) consecutive full months (a “Disability”), then the Company shall have the
right to terminate Executive’s employment hereunder in accordance with the
provisions of Sections 10(a)(ii) and 10(d)(ii).
10.    Termination Events.
(a)    In General. Notwithstanding the provisions of Section 4 of this
Agreement, this Agreement and Executive’s employment hereunder shall terminate
upon the occurrence of any of the following events:
(i)    Executive’s death;
(ii)    the giving of written notice of termination by the Company based upon
Executive’s Disability;
(iii)    the giving of written notice to Executive by the Company that he is
discharged for Cause (as hereinafter defined);
(iv)    the giving of written notice by Executive to the Company that Good
Reason (as hereinafter defined) has occurred and that he has elected to resign,
in which event termination shall occur thirty (30) days after delivery of such
notice unless such act or omission that gave rise to





--------------------------------------------------------------------------------

Employment Agreement
Page 9 of 22


Good Reason has been cured by the Company prior to the expiration of such thirty
(30) day period; or
(v)    (A) the giving of written notice by Executive that Executive has chosen
to terminate his employment with the Company without Good Reason or due to
Retirement, in which case his employment shall terminate sixty (60) days after
receipt of such notice by the Company or (B) the giving by Executive of a notice
of intention not to extend the Term pursuant to Section 4 hereof, in which case
his employment shall terminate at the end of the then current Initial or Renewal
Term, as applicable (in either case, a “Voluntary Termination”).
For the avoidance of doubt, the Company may not terminate Executive’s employment
without Cause hereunder (except pursuant to Section 10(a)(ii) above).
(b)    “Cause,” as used in Section 10(a)(iii) above, shall mean that the Board,
at a duly noticed meeting, has determined that there has been a final and
non-appealable revocation of the License by the Nevada Gaming Authorities;
provided, however, that, in the event that such revocation occurs without any
fault on the part of Executive, any termination pursuant to this Section 10(b)
shall be treated in the same manner as a termination due to Disability pursuant
to the provisions of Section 10(d)(ii); and provided further, however, that, in
the event of any revocation of the License by the Nevada Gaming Authorities, (i)
the Company shall use its best efforts to resolve or assist in resolving such
appeal process favorably for Executive and as promptly as practicable, and (ii)
Executive may, in his sole discretion, request that the Board place Executive on
an administrative leave of absence (with full compensation and benefits) during
the pendency of any appeal period and/or process.
(c)    “Good Reason,” as used in Section 10(a)(iv) above, shall mean:
(i)    (A) the failure of the Company to maintain Executive as the sole Chief
Executive Officer of the Company and any parent entity of the Company or
(B) except as otherwise required by applicable law or regulation, the failure of
Executive to be retained as Chairman of the Board or of the board of directors
of LVSLLC or any parent entity thereof;
(ii)    a reduction in Executive’s Base Salary, maximum annual Bonus
opportunity, benefits or perquisites;
(iii)    any requirement that Executive report directly to any person or entity
other than the Board;
(iv)    any relocation of (A) the Company’s headquarters or (B) Executive’s
primary office location, in either case to a location more than 30 miles from
its location as of the Effective Date;





--------------------------------------------------------------------------------

Employment Agreement
Page 10 of 22


(v)    a change in the duties and responsibilities of office that would cause
Executive’s position to have less dignity, importance, authority or scope than
intended at the Effective Date and as set forth herein; or
(vi)    a material breach of this Agreement by the Company.
(d)    Consequences. Termination pursuant to this Section 10 shall have the
following consequences:
(i)    Death. In the case of a termination of this Agreement and Executive’s
employment hereunder due to Executive’s death, Executive’s estate shall be
entitled to receive (A) all accrued and unpaid Base Salary and bonus(es) through
the date of termination (including with respect to any completed Fiscal Year);
(B) continued payment of the Base Salary and annual Bonus Executive would have
received had he remained employed for the twelve (12) months following the date
of termination; (C) a pro rata Bonus for the year of termination, payable when
annual bonuses would normally be paid to other executive officers of the
Company, in an amount equal to the product of (x) the annual Bonus Executive
would have earned had Executive remained employed with the Company for the
entire Fiscal Year in which the termination of Executive’s employment occurs,
multiplied by (y) a fraction, the numerator of which is the number of days in
the Fiscal Year prior to the date of termination and the denominator of which
is 365 (the “Pro Rated Bonus”); (D) accelerated vesting of all outstanding
equity and equity-linked awards (including Option Incentive Awards) so that all
such awards are fully vested as of the date of termination, and with all option
awards (including Option Incentive Awards) remaining exercisable during the full
original term of the option (without regard to termination of service); and
(E) continued participation of Executive’s covered dependents in the health and
welfare benefit plans of the Company during the twelve (12) month period
following the date of termination.
(ii)    Disability. In the case of a termination of this Agreement and
Executive’s employment hereunder by the Company due to Disability, Executive
shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination (including with respect to any
completed Fiscal Year); (B) continued payment of the Base Salary and annual
Bonus Executive would have received had he remained employed for the twelve
(12) months following the date of termination, less any short term disability
insurance proceeds received by Executive during such twelve (12) month period;
(C) a Pro Rated Bonus; (D) accelerated vesting of all outstanding equity and
equity-linked awards (including Option Incentive Awards) so that all such awards
are fully vested as of the date of termination, and with all option awards
(including Option Incentive Awards) remaining exercisable during the full
original





--------------------------------------------------------------------------------

Employment Agreement
Page 11 of 22


term of the option (without regard to termination of service); and (E) continued
participation in the health and welfare benefit plans of the Company during the
twelve (12) month period following the date of termination.
(iii)    Retirement. In the case of a termination of this Agreement and
Executive’s employment hereunder due to Executive’s Retirement (other than a
Post-Change in Control Voluntary Termination (as defined below)), Executive
shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination (including with respect to any
completed Fiscal Year); (B) a Pro Rated Bonus; (C) continued vesting of all
outstanding equity and equity-linked awards (including Option Incentive Awards)
in accordance with their terms so that all such awards continue to vest,
restrictions on any restricted Shares continue to lapse, and any exercise
periods continue, at the same rate as if Executive had remained employed by the
Company at all times; and (D) continued participation in the health and welfare
benefit plans of the Company during the twelve (12) month period following the
date of termination.
(iv)    For Cause; Voluntary Termination. In the case of a termination of this
Agreement and Executive’s employment hereunder by the Company for Cause or due
to a Voluntary Termination (other than a Retirement or a Post-Change in Control
Voluntary Termination), Base Salary and benefits, including the vesting of any
equity awards, payable to Executive shall immediately cease, subject to any
requirements of law.
(v)    For Good Reason (No Change in Control). In the case of a termination of
this Agreement and Executive’s employment with the Company by Executive for Good
Reason at any time other than within the two (2) year period following a Change
in Control (as that term shall be defined in the Equity Award Plan), then
Executive shall be entitled to receive (A) all accrued and unpaid Base Salary
and bonus(es) through the date of termination (including with respect to any
completed Fiscal Year); (B) continued payment of the Base Salary and annual
Bonus Executive would have received had he remained employed through the
remainder of the Term (or, if longer, for the twelve (12) months following the
date of termination); (C) the Pro Rated Bonus; (D) accelerated vesting of all
outstanding equity and equity-linked awards (including Option Incentive Awards)
so that all such awards are fully vested as of the date of termination, and with
all option awards (including Option Incentive Awards) remaining exercisable
during the full original term of the option (without regard to termination of
service); and (E) continued participation in the health and welfare benefit
plans of the Company during the remainder of the Initial Term or the Renewal
Term (or, if longer, for the twelve (12) months following the date of
termination), as applicable; provided, that the Company’s obligation to provide
such benefits shall





--------------------------------------------------------------------------------

Employment Agreement
Page 12 of 22


cease at the time Executive and his covered dependents become eligible for
comparable benefits from another employer that do not exclude any pre-existing
condition of Executive or any covered dependent that was not excluded under the
Company’s health and welfare plans immediately prior to the date of termination.
(vi)    For Good Reason (Change in Control); Post-Change in Control Voluntary
Termination. In the case of a termination of this Agreement and Executive’s
employment with the Company by Executive for Good Reason within the two (2) year
period following a Change in Control, or by Executive due to a Post-Change in
Control Voluntary Termination, then Executive shall be entitled to receive
promptly following the date of such termination, (A) all accrued and unpaid Base
Salary and bonus(es) through the date of termination (including with respect to
any completed Fiscal Year); (B) a lump sum payment of two (2) times the sum of
(I) the Base Salary and (II) the Maximum Bonus for the year of termination;
(C) a pro rata portion of the Maximum Bonus for the year of termination in an
amount equal to the product of (x) the Maximum Bonus for the Fiscal Year in
which the termination of Executive’s employment occurs, multiplied by (y) a
fraction, the numerator of which is the number of days in the Fiscal Year prior
to the date of termination and the denominator or which is 365; (D) accelerated
vesting of all outstanding equity and equity-linked awards (including Option
Incentive Awards) so that all such awards are fully vested as of the date of
termination, and with all option awards (including Option Incentive Awards)
remaining exercisable during the full original term of the option (without
regard to termination of service); and (E) continued participation in the health
and welfare benefit plans of the Company and employer contributions to
non-qualified retirement plans and deferred compensation plans, if any, for two
years following the date of termination; provided, that the Company’s obligation
to provide such benefits shall cease at the time Executive and his covered
dependents become eligible for comparable benefits from another employer that do
not exclude any pre-existing condition of Executive or any covered dependent
that was not excluded under the Company’s health and welfare plans immediately
prior to the date of termination; and provided further, that if the Change of
Control does not satisfy the definition of a “change in control event” pursuant
to Section 409A (as defined below), then the payment referred to in subclause
(B) of this Section 10(d)(vi) will be paid ratably over the same time period
that payments under Section 10(d)(v)(B) would have been payable, and the payment
referred to in subclause (C) of this Section 10(d)(vi) will be payable at the
same time that payment of the Pro Rated Bonus therein would have been paid, in
each case assuming such termination of employment did not occur within the two
(2) year period following a Change in Control. For purposes of this Agreement, a
“Post-Change in Control Voluntary Termination” shall mean a Voluntary
Termination (including, for the avoidance of doubt, Retirement) by





--------------------------------------------------------------------------------

Employment Agreement
Page 13 of 22


Executive at any time during the one (1) year period following a Change in
Control.
(vii)    Health and Welfare Benefit Equivalents. To the extent that the health
and welfare benefits provided for in Sections 10(d)(i), (ii), (iii), (v) and
(vi) are not permissible after termination of employment under the terms of the
benefit plans of the Company then in effect (and cannot be provided through the
Company’s paying the applicable premium for Executive under COBRA), the Company
shall pay to Executive such amount as is necessary to provide Executive, after
tax, with an amount equal to the cost of acquiring, for Executive and his spouse
and dependents, if any, on a non-group basis, for the required period, those
health and other welfare benefits that would otherwise be lost to Executive and
his spouse and dependents as a result of Executive’s termination.
(viii)    Timing of Certain Payments. Subject to Section 10(f) and 12(r): (A)
any amounts payable under Section 10(d)(i)(A), 10(d)(ii)(A), 10(d)(iii)(A),
10(d)(v)(A) and 10(d)(vi)(A) shall be paid as soon as practicable, and in any
event within 30 days following termination of employment; (B) any reimbursements
for expenses incurred under Section 10(d)(i)(E), 10(d)(ii)(E), 10(d)(iii)(D),
10(d)(v)(E) or 10(d)(vi)(E) (to the extent such reimbursements are treated as
deferred compensation subject to Section 409A) shall be paid as soon as
practicable following submission of the claims but in any event not later than
the third calendar year following the calendar year in which Executive’s
separation from service occurs; and (C) any amount payable under Section
10(d)(vii) shall be determined as soon as practicable following termination of
employment and shall be paid to Executive within 60 days following termination
of employment.
(e)    Excise Tax Limitation.
(i)    Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a change in control of Company or
the termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company shall reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided,
however, that the Total Payments shall





--------------------------------------------------------------------------------

Employment Agreement
Page 14 of 22


only be reduced if (A) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (B)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income and
employment taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(ii)    In the case of a reduction in the Total Payments, the Total Payments
shall be reduced in the following order: (A) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) shall be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (B) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) shall next be reduced; (C) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, shall next be reduced; (D) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) shall next be
reduced; and (E) all other non-cash benefits not otherwise described in clauses
(B) or (D) shall be next reduced pro-rata. Any reductions made pursuant to each
of clauses (A)-(E) above shall be made in the following manner: first, a
pro-rata reduction of cash payment and payments and benefits due in respect of
any equity not subject to Section 409A, and second, a pro-rata reduction of cash
payments and payments and benefits due in respect of any equity subject to
Section 409A as deferred compensation.
(iii)    For purposes of determining whether and the extent to which the Total
Payments shall be subject to the Excise Tax: (A) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (B) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Executive and selected by the
accounting firm which was, immediately prior to the change of control, Company’s
independent auditor (the “Auditor”), does not constitute a “parachute





--------------------------------------------------------------------------------

Employment Agreement
Page 15 of 22


payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (C) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
(iv)    At the time that payments are made under this Agreement, Company shall
provide Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing shall be attached to the statement). If Executive objects to Company’s
calculations, Company shall pay to Executive such portion of the Total Payments
(up to 100% thereof) as Executive determines is necessary to result in the
proper application of this Section 10(e). All determinations required by this
Section 10(e) (or requested by either Executive or Company in connection with
this Section 10(e)) shall be at the expense of Company. The fact that
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 10(e) shall not of itself limit or
otherwise affect any of Executive’s other rights under this Agreement.
(f)    Release. Executive acknowledges and agrees that any and all payments to
which Executive is entitled under this Section 10 (in excess of those otherwise
required by law or the terms of any benefit plan, program or arrangement) are
conditional upon and subject to Executive’s execution of the mutual Release and
Covenant Not to Sue in the form attached hereto as Exhibit A (which form may be
modified as mutually agreed to reflect changes in the law following the
Effective Date). The Company shall execute and deliver to Executive such Release
and Covenant Not to Sue within five days following the termination of
employment. Executive shall then execute and deliver to the Company such Release
and Covenant Not to Sue within 60 days following termination of employment, and,
except as otherwise provided in Section 12(r), any payments that are subject to
the execution of such Release and Covenant Not to Sue shall commence to be paid
on the 61st day following termination of employment. In the event that the
Company fails to execute and deliver to Executive such Release and Covenant Not
to Sue as required by this Section 10(f) within five days following the
termination of employment, then Executive shall have no obligation to execute or
deliver such Release and Covenant Not to Sue as a condition to any payment under
this Section 10.





--------------------------------------------------------------------------------

Employment Agreement
Page 16 of 22


11.    Assignment and Assumption.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.
(b)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
12.    Miscellaneous.
(a)    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
sent via a national overnight courier service or by certified mail, return
receipt requested, postage prepaid, addressed to the parties as follows:
If to Executive, to:

Sheldon G. Adelson
c/o Las Vegas Sands, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
If to the Company, to:

Las Vegas Sands, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Global General Counsel
With a copy to:

Steven L. Gerard
Director, Chairman of the Compensation Committee
c/o Las Vegas Sands, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
or to such other address as any party shall request of the others by giving
notice in accordance with this Section 12(a).





--------------------------------------------------------------------------------

Employment Agreement
Page 17 of 22


(b)    Integration. This Agreement is the result of substantial negotiations
between the parties, represents the complete agreement of the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings (including the Prior Agreement), but excluding any prior
compensation plans, programs, agreements or arrangements (including any
equity-related awards).
(c)    Severability. If any provision of this Agreement shall be declared void
or unenforceable by any judicial or administrative authority, the validity of
any other provision and of the entire Agreement shall not be affected thereby.
(d)    Waiver of Provisions. The failure of any party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right, or remedy herein contained, shall not be construed as a
waiver or as a relinquishment for the future of such term, provision, option,
right, or remedy, but the same shall continue and remain in full force and
effect. No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.
(e)    Amendments. This Agreement may not be amended, changed or modified except
by a written document signed by each of the parties hereto.
(f)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties as of the Effective Date and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof
(including the Prior Agreement), but excluding any prior compensation plans,
programs, agreements or arrangements (including any equity-related awards).
(g)    Successors and Assigns. All provisions of this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by and against the parties
hereto, and their respective heirs, personal representatives, successors and
permitted assigns.
(h)    Governing Law. This Agreement shall be governed by, construed under, and
interpreted in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions or any conflict of laws provisions of any other
jurisdiction which would cause the application of any law other than that of the
State of Nevada. Any action to enforce this agreement must be brought in a court
situated in, and the parties hereby consent to the jurisdiction of, courts
situated in Clark County, Nevada. Each party hereby waives the rights to claim
that any such court is an inconvenient forum for the resolution of any such
action.
(i)    JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS





--------------------------------------------------------------------------------

Employment Agreement
Page 18 of 22


AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.
(j)    Dispute Resolution.
(i)    Executive acknowledges and agrees that the Company’s remedies at law for
a breach or threatened breach of any of the provisions of Sections 7 or 8 herein
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company shall be entitled to seek equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. Any
controversy or claim arising out of or relating to Sections 7 or 8 of this
Agreement (or the breach thereof) shall be settled by a state or federal court
located in Las Vegas, Nevada.
(ii)    Any controversy or claim arising out of or related to any provision of
this Agreement other than Sections 7 or 8 shall be settled by final, binding and
non-appealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Employment
Rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitration shall be conducted by a panel of three arbitrators. One of the
arbitrators shall be appointed by the Company, one shall be appointed by
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within thirty
(30) days of the appointment of the second arbitrator, then the third arbitrator
shall be selected from a list of seven arbitrators selected by the AAA, each of
whom shall be experienced in the resolution of disputes under employment
agreements for executive officers of major corporations. From the list of seven
arbitrators selected by the AAA, one arbitrator shall be selected by each party
striking in turn with the party to strike first being chosen by a coin toss. Any
award entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The remedial authority of the arbitrators shall be the
same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute. The Company shall be
responsible for all of the fees of the AAA and the arbitrators (if applicable).
(iii)    The Company shall reimburse Executive on a current basis for one
hundred percent (100%) of Executive’s reasonable legal fees and expenses in
connection with any dispute, arbitration or litigation in connection with or
relating to this Agreement, Executive’s employment with the Company, or the
termination thereof; provided, however, that





--------------------------------------------------------------------------------

Employment Agreement
Page 19 of 22


Executive shall repay to the Company any such reimbursed amounts if it is
determined by a final and non-appealable judgment that Executive’s primary claim
in such dispute, arbitration or litigation was brought in bad faith. Otherwise,
subject to Section 12(j)(ii), each party shall be responsible for its own
expenses relating to the conduct of the arbitration or litigation, as applicable
(including reasonable attorneys’ fees and expenses).
(iv)    The arbitrators shall render an award and written opinion explaining the
award.
(v)    The hearing and arbitration proceedings (as well as any resulting
judicial proceedings seeking to enforce or vacate any arbitration award) shall
be conducted in a confidential manner and both the conduct and the results of
the arbitration shall be kept confidential by the parties. The arbitrators shall
be advised of the confidentiality of the proceedings and any award and decision
of the arbitrators shall be written in such a way as to protect the
confidentiality of personal information or information made (or recognized as)
confidential by this Agreement or recognized as confidential by any
confidentiality agreement.
(vi)    In the event of litigation to secure provisional relief, or to enforce,
confirm or review an arbitration award under this Agreement, any such court
action shall be brought under seal to the extent permitted by the court in order
to maintain the confidentiality of the matter as well as the confidentiality of
the arbitration, the decision and award, any personal information and the
confidentiality of any information which any party is required to keep
confidential pursuant to this Agreement or any other agreement involving the
parties. Each party to any such judicial action shall make every effort in any
pleadings filed with the court and in his or its conduct of any court litigation
to maintain the confidentiality of any personal information and any information
which any party is required to keep confidential pursuant to this Agreement or
any other agreement involving the parties. To this end, the court shall, inter
alia, be informed of the confidentiality obligations of this Agreement and shall
be requested that any decision, opinion or order issued by the court be written
in such a manner as to protect the confidentiality of any information which is
required to be kept confidential pursuant to this Agreement or any other
agreement involving the parties.
(vii)    In the event of a dispute subject to this Section 12(j), the parties
shall be entitled to reasonable, but expedited discovery related to the claim
that is the subject of the dispute, subject to the discretion of the
arbitrators. Any discovery agreed upon or authorized by the arbitrators shall be
concluded prior to the date set for the hearing. In the event of a conflict
between the applicable rules of the AAA and the procedures set forth in this
Section 12(j), the provisions of this Section 12(j) shall govern.





--------------------------------------------------------------------------------

Employment Agreement
Page 20 of 22


(k)    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(l)    Indemnification. The Company and its successors and/or assigns, will
indemnify and defend Executive to the fullest extent permitted by applicable law
and the Articles of Incorporation and By-Laws of the Company with respect to any
claims that may be brought against Executive arising out of any action taken or
not taken in the Executive’s capacity as an officer or director of the Company.
In addition, Executive shall be covered, in respect of Executive’s activities as
a director and officer of the Company, by the Company’s Directors and Officer
liability policy or other comparable policies obtained by the Company’s
successors, to the fullest extent permitted by such policies and on a basis not
less favorable than any other individual covered by any such policy (including
with respect to any tail coverage).
(m)    Continuation of Employment. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement, and Executive’s
employment may thereafter be terminated “at will” by Executive or the Company.
(n)    No Mitigation. Except as expressly provided in Sections 10(d)(v) and
(vi), Executive shall not be required to mitigate the value of any payments or
benefits contemplated by this Agreement, nor shall any such benefits be reduced
from any earnings or benefits that Executive may receive from any other source.
(o)    Headings. Section headings in this Agreement are included for convenience
of reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.
(p)    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
(q)    Survival. Sections 7, 8, 10(d), 10(e), 11 and 12 (including Section 12(j)
and 12(l)), together with any other provisions of this Agreement which, by their
nature, require full or partial performance following the termination of this
Agreement or Executive’s employment, shall survive and continue in full force
and effect in accordance with their terms notwithstanding the termination of
this Agreement and Executive’s employment for any reason.
(r)    Section 409A.
(i)    For purposes of this Agreement, “Section 409A” means Section 409A of the
Code and the Treasury Regulations promulgated thereunder (and such other
Treasury or Internal Revenue Service guidance) as in effect from time to time.
In addition, for purposes of this





--------------------------------------------------------------------------------

Employment Agreement
Page 21 of 22


Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the “separation from service” requirements
of Section 409A.
(ii)    It is intended that the provisions of this Agreement comply with Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for exemption from taxes or penalties
under Section 409A. In this regard, the provisions of this Section 12(r) shall
only apply if, and to the extent, required to be exempt from the imputation of
any tax, penalty or interest pursuant to Section 409A. The Company and Executive
agree to negotiate in good faith to make amendments to this Agreement as the
parties mutually agree are necessary or desirable to be exempt from the
imposition of taxes or penalties under Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any affiliate shall have any
obligation to indemnify or otherwise hold Executive (or any beneficiary)
harmless from any or all of such taxes or penalties.
(iii)    Except as permitted under Section 409A, any deferred compensation that
is subject to Section 409A and is payable to or for the benefit of Executive
under any Company-sponsored plan, program, agreement or arrangement may not be
reduced by, or offset against, any amount owing by Executive to the Company.
(iv)    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments under Section 10(d) that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of Executive’s “separation from
service” (within the meaning of Section 409A, without application of any
alternative definitions permitted thereunder) or, if earlier, Executive’s date
of death. Following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest permissible payment
date. In addition, for a period of six months following the date of separation
from service, to the extent that the Company reasonably determines that any of
the benefit plan coverages described in Section 10 may not be exempt from U.S.
federal income tax, Executive shall in advance pay to the Company an amount
equal to the stated taxable cost of such coverages for six months. At the end of
such six-month period, Executive shall be





--------------------------------------------------------------------------------

Employment Agreement
Page 22 of 22


entitled to receive from the Company a reimbursement of the amounts paid by
Executive for such coverages.
(v)    For purposes of Section 409A, each of the payments that may be made under
this Agreement are designated as separate payments.
(vi)    To the extent that any reimbursements pursuant to Section 6, 10 or 12
are taxable to Executive, any such reimbursement payment due to Executive shall
be paid to Executive as promptly as practicable, and in all events on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred. Any such reimbursements are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that Executive receives in one taxable year shall not affect the
amount of such benefits or reimbursements that Executive receives in any other
taxable year.
(s)    Construction. Reference to any agreement, document, or instrument means
such agreement, document, or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof, and if applicable hereof.
Unless otherwise indicated, any reference to a “Section” means a Section of this
Agreement. The word “including” (in its various forms) means including. All
references in this Agreement to “days” refer to “calendar days” unless otherwise
specified.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement at
Las Vegas, Nevada as a contract under seal.


LAS VEGAS SANDS CORP.
 
LAS VEGAS SANDS, LLC
 /s/ Robert G. Goldstein
 
 /s/ Robert G. Goldstein
By: Robert G. Goldstein
 
By: Robert G. Goldstein
Its: President and Chief Operating Officer
 
Its: President and Chief Operating Officer
 
 
 
 
 
Date:
 Sept. 5, 2017
 
Date:
 Sept. 5, 2017
 
 
 
 
 
EXECUTIVE
 
 
 
 /s/ Sheldon G. Adelson
 
 
 
By: Sheldon G. Adelson
 
 
 
 
 
 
 
 
Date:
 Sept. 5, 2017
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE
AND COVENANT NOT TO SUE
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Sheldon G. Adelson (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Amended & Restated
Employment Agreement effective as of January 1, 2017 (the “Employment
Agreement”) by and among Executive, Las Vegas Sands Corp. (“LVSC”), a Nevada
corporation, and Las Vegas Sands, LLC, a Nevada limited liability company and
wholly-owned subsidiary of LVSC (“LVSLLC” and together with LVSC, the “Company”)
does hereby covenant not to sue or pursue any litigation against, and waives,
releases and discharges the Company, its assigns, affiliates, subsidiaries,
parents, predecessors and successors, and the past and present shareholders,
employees, officers, directors, representatives and agents of any of them
(collectively, the “Company Group”), from any and all claims, demands, rights,
judgments, defenses, actions, charges or causes of action whatsoever, of any and
every kind and description, whether known or unknown, accrued or not accrued,
that Executive ever had, now has or shall or may have or assert as of the date
of this Release and Covenant Not to Sue against the Company Group relating to
his employment with the Company or the termination thereof or his service as an
officer or director of any subsidiary or affiliate of the Company or the
termination of such service, including, without limiting the generality of the
foregoing, any claims, demands, rights, judgments, defenses, actions, charges or
causes of action related to employment or termination of employment or that
arise out of or relate in any way to the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law that prohibits discrimination on the basis of age), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release the Company from any
of its obligations to Executive under the Employment Agreement (including,
without limitation, its obligation to pay the amounts and provide the benefits
upon which this Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies. Further, nothing in
this Release and Covenant Not to Sue shall release any claims Executive may have
as an shareholder or equityholder of the Company, or with respect to any equity
or equity-linked awards held by Executive, or any other vested benefits to which
Executive may be entitled.
The Company Group does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges Executive and Executive’s
descendants, dependents,





--------------------------------------------------------------------------------

General Release
Page 2 of 3




heirs, executors and administrators and assigns, past and present (collectively,
the “Executive Group”), from any and all claims, demands, rights, judgments,
defenses, actions, charges or causes of action whatsoever, of any and every kind
and description, whether known or unknown, accrued or not accrued, that the
Company Group ever had, now have or shall or may have or assert as of the date
of this Release and Covenant Not to Sue against any member of the Executive
Group relating to his employment with the Company or the termination thereof or
his service as an officer or director of any subsidiary or affiliate of the
Company or the termination of such service, (collectively, “Claims”); provided,
however, that (i) nothing herein shall release Executive from any of Executive’s
obligations and covenants under Sections 7 and 8 of the Employment Agreement,
and (ii) nothing herein shall release the Executive Group from any Claims which
are based upon any acts or omissions of Executive that involve fraud, gross
negligence or intentional misconduct.
The parties hereto agree that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by any such
party or his or its heirs or assigns. Executive understands and confirms that
Executive is executing this Release and Covenant Not to Sue voluntarily and
knowingly, but that this Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA. In addition, Executive shall
not be precluded by this Release and Covenant Not to Sue from filing a charge
with any relevant Federal, state or local administrative agency, but Executive
agrees to waive Executive’s rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.
In furtherance of, and solely to the extend provided by, the agreements set
forth above, the parties hereby expressly waive and relinquish any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims that such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, the parties acknowledge that
they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true, with respect to the matters released herein.
Nevertheless, it is the intention of the parties to fully, finally and forever
release all such matters, and all claims relating thereto, that now exist, may
exist or theretofore have existed, as specifically provided herein. The parties
hereto acknowledge and agree that this waiver shall be an essential and material
term of the releases contained above. Nothing in this paragraph is intended to
expand the scope of the releases as specified herein.
This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of Nevada, applicable to agreements made
and to be performed entirely within such State.
Executive acknowledges that Executive has been offered a period of time of at
least twenty-one (21) days to consider whether to sign this Release and Covenant
Not to Sue, which Executive has waived, and the Company agrees that Executive
may cancel this Release and Covenant Not to Sue at any time during the seven
(7) days following the date on which this Release and Covenant Not to Sue has
been signed by all parties to this Release and Covenant Not to Sue. In order to
cancel or revoke this Release and Covenant Not to Sue, Executive must





--------------------------------------------------------------------------------

General Release
Page 3 of 3




deliver to the Company written notice stating that Executive is canceling or
revoking this Release and Covenant Not to Sue. If this Release and Covenant Not
to Sue is timely cancelled or revoked, none of the provisions of this Release
and Covenant Not to Sue shall be effective or enforceable by any party and the
Company shall not be obligated to make the payments to Executive or to provide
Executive with the other benefits described in the Employment Agreement and all
contracts and provisions modified, relinquished or rescinded hereunder shall be
reinstated to the extent in effect immediately prior hereto.
The parties acknowledge and agree that they have entered into this Release and
Covenant Not to Sue knowingly and willingly and have had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.


IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this                    , day of
                    .


 
 
LAS VEGAS SANDS CORP.
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
LAS VEGAS SANDS, LLC
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 






